                       UNITED STATES BANKRUPTCY COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


IN RE:
Wayne Lee. Waltman
               Debtor(s)                      :       CHAPTER 13
                                              :
            Charles J DeHart, III             :       CASE NO. 1:19-bk-04323-HWV
            Chapter 13 Trustee                :
                  Movant                      :
            vs                                :
                                              :
Wayne Lee. Waltman                            :
                                              :
                  Respondent(s)



       ORDER APPROVING STIPULATION BETWEEN DEBTOR AND TRUSTEE


            At Harrisburg, PA in said District,


            Upon consideration of the STIPULATION filed on October 28, 2020 between the
Chapter 13 Trustee and the above-captioned Debtor(s), in reference to the Trustee’s MOTION
TO DISMISS for unconfirmable Plan filed on or about October 21, 2020,


      IT IS HEREBY ORDERED that said Stipulation is APPROVED.



     Dated: October 29, 2020          By the Court,



                                      Henry W. Van Eck, Chief Bankruptcy Judge   (CD)




     Case 1:19-bk-04323-HWV       Doc 54 Filed 10/29/20 Entered 10/29/20 11:42:08       Desc
                                  Main Document    Page 1 of 1
